J-S32008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 TODD MICHAEL LINGAFELT, JR.            :
                                        :
                   Appellant            :   No. 214 MDA 2022

    Appeal from the Judgment of Sentence Entered December 16, 2021
             In the Court of Common Pleas of Lancaster County
           Criminal Division at No(s): CP-36-CR-0002552-2019

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 TODD MICHAEL LINGAFELT, JR.            :
                                        :
                                        :   No. 215 MDA 2022

    Appeal from the Judgment of Sentence Entered December 16, 2021
             In the Court of Common Pleas of Lancaster County
           Criminal Division at No(s): CP-36-CR-0002179-2020


BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY PANELLA, P.J.:                  FILED: DECEMBER 1, 2022

     Todd Michael Lingafelt, Jr., appeals from the judgments of sentence

imposed following his nolo contendere plea in two separate cases to three

counts of sexual assault, two counts each of aggravated indecent assault and

indecent assault without consent, and one count each of indecent assault by
J-S32008-22


force and simple assault.1 See 18 Pa.C.S.A. §§ 3124.1; 3125(a)(1);

3126(a)(1); 3126(a)(2); 2701(a)(1). Lingafelt argues that the trial court

abused its discretion by imposing an excessive sentence without properly

accounting for his juvenile status at the time of the assaults. We affirm.

        On July 7, 2009, 14-year-old Lingafelt connected with a 14-year-old girl

online and agreed to meet her in person. Upon meeting the victim, he digitally

penetrated her vagina by force and had non-consensual intercourse with her.

On August 12, 2010, 15-year-old Lingafelt met a separate victim, who was 16

years old, online and they agreed to meet in a secluded area in a park. There,

Lingafelt pushed the victim down onto a rock and engaged in non-consensual

anal and oral intercourse with her.

        At trial court docket 2552-2019, the Commonwealth charged Lingafelt

with crimes arising out of the August 12, 2010 assault. At trial court docket

2179-2020, the Commonwealth charged Lingafelt with crimes arising out of

the July 7, 2009 assault. On September 24, 2021, Lingafelt entered open pleas

of nolo contendere to the above crimes in the two cases. The trial court

accepted the pleas, and subsequently sentenced Lingafelt to an aggregate

term of 3 to 8 years in prison at trial docket number 2552-2019 and an

aggregate term of 3 to 7 years in prison at trial docket number 2179-2020.

The trial court ordered the sentences be served consecutively. Lingafelt filed



____________________________________________


1   This Court consolidated Lingafelt’s appeals sua sponte on March 10, 2022.

                                           -2-
J-S32008-22


a post-sentence motion, which the trial court denied. These timely appeals

followed.

       On appeal, Lingafelt raises the following question for our review: “Was

the imposition of consecutive sentences on Information Numbers 2552-2019

and 2179-2020, for an aggregate sentence of 6 to 15 years’ incarceration,

manifestly excessive under the circumstances and an abuse of the court’s

discretion?” Appellant’s Brief at 6.

       Lingafelt challenges the discretionary aspects of his sentence.2

“Challenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Commonwealth v. Moury, 992 A.2d 162,

170 (Pa. Super. 2010). Prior to reaching the merits of a discretionary

sentencing issue, this Court conducts

       a four-part analysis to determine: (1) whether appellant has filed
       a timely notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether
       the issue was properly preserved at sentencing or in a motion to
       reconsider and modify sentence, see Pa.R.Crim.P. 720; (3)
       whether appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
       (4) whether there is a substantial question that the sentence
       appealed from is not appropriate under the Sentencing Code, 42
       Pa.C.S.A. § 9781(b).

Moury, 992 A.2d at 170 (citation and brackets omitted).

       Here, Lingafelt filed a timely appeal and preserved his claim in his post-

sentence motion. Lingafelt also included a separate Rule 2119(f) Statement


____________________________________________


2 We note that when a defendant enters an open plea, he may challenge
the discretionary aspects of the sentence imposed. See Commonwealth v.
Brown, 240 A.3d 970, 972 (Pa. Super. 2020).

                                           -3-
J-S32008-22


in his brief; accordingly, we will review his Rule 2119(f) statement to

determine    whether    he    has   raised     a   substantial   question.   See

Commonwealth v. Provenzano, 50 A.3d 148, 154 (Pa. Super. 2012)

(stating that “we cannot look beyond the statement of questions presented

and the prefatory 2119(f) statement to determine whether a substantial

question exists.” (citation omitted)).

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.” Commonwealth v. Edwards, 71 A.3d

323, 330 (Pa. Super. 2013). “A substantial question [exists] only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing Code;

or (2) contrary to the fundamental norms which underlie the sentencing

process.” Id. (citation omitted).

      In his Rule 2119(f) statement, Lingafelt argues that the trial court

imposed an excessive sentence, without properly considering his age at the

time of the assaults and his lack of criminal record since he turned 18 years

old. See Appellant’s Brief at 14-15. This claim raises a substantial question.

See Commonwealth v. Caldwell, 117 A.3d 763, 770 (Pa. Super. 2015)

(concluding that “an excessive sentence claim—in conjunction with an

assertion that the court failed to consider mitigating factors—raises a

substantial question.” (citation omitted)).




                                         -4-
J-S32008-22


      Our standard of review of a challenge to the discretionary aspects of a

sentence is well settled:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that
      the sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Watson, 228 A.3d 928, 936-37 (Pa. Super. 2020)

(citation omitted).

      Lingafelt contends the trial court abused its discretion by imposing a

manifestly excessive sentence. See Appellant’s Brief at 16. While conceding

that the imposition of consecutive, rather than concurrent, sentences is

generally within the discretion of the trial court, Lingafelt argues that his

aggregate sentence was unreasonable because he was a juvenile at the time

of the assaults, and he did not have criminal convictions since he became an

adult. See id. at 16, 18-19, 20-21. Lingafelt asserts the trial court’s

consideration of his age did not properly reflect an understanding of the facts

of the case, noting the court failed to recognize that juveniles tend to act

impulsively based on momentary urges and have an inability to understand

the consequences. See id. at 21-25. Lingafelt further emphasizes that he has

been in a stable relationship for over seven years and has children. See id. at

24. Therefore, Lingafelt claims that the imposition of consecutive sentences




                                     -5-
J-S32008-22


was manifestly excessive and demonstrated an abuse of discretion. See id.

at 25.

         Here, the trial court considered the presentence investigation report

prior to imposing the sentence. See N.T., 12/16/21, at 2. Further, the trial

court heard a victim impact statement from the woman who was 16 years old

when she was assaulted. See id. at 2-6. The trial court also heard statements

from Lingafelt’s fiancée, brother, and mother. See id. at 11-14. The trial court

considered Lingafelt’s age at the time the assaults were committed; the

violent nature of the crimes; Lingafelt’s personal and family life, including that

he has four children; his lack of prior criminal history as an adult; and his

remorse. See id. at 7-10.

         In imposing the sentence, the trial court noted that although Lingafelt

was a juvenile, the assaults were not the result of a spur of the moment

decision but instead involved prior contacts and reflected that Lingafelt

appreciated the consequences of his actions. See id. at 15-16. The trial court

then imposed separate sentences for the crimes arising out of the two cases

and ordered them to run consecutively. See id. at 17.

         Upon review, the trial court considered Lingafelt’s age but rejected his

claim that his assaults were a result of impulsive action, highlighting the

element of planning by Lingafelt as he contacted the victims prior to meeting

them, and the violent nature of the assaults. Further, the trial court considered

the presentence investigation report and mitigating factors, including


                                       -6-
J-S32008-22


Lingafelt’s lack of criminal history as an adult, his family, and his remorse.

Here, the trial court was properly apprised of and considered all relevant

factors in fashioning Lingafelt’s sentence, and there is no indication that the

trial court ignored any factors. See Watson, 228 A.3d at 936 (stating that

where the trial court is informed by a presentence investigation report, it is

presumed that the court is aware of all appropriate sentencing factors and

considerations, and that where the court has been so informed, its discretion

should not be disturbed). Therefore, the trial court did not abuse its discretion

in imposing consecutive sentences due to the fact there were two victims. See

Commonwealth v. Taylor, 277 A.3d 577, 593 (Pa. Super. 2022) (noting

that the “imposition of consecutive rather than concurrent sentences lies

within the sound discretion of the sentencing court.” (citation omitted)).

      Judgments of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2022




                                      -7-